Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158578                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158578
                                                                    COA: 338400
                                                                    Calhoun CC: 2016-001379-FH
  MICHAEL BRIAN McJUNKIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 28, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part II of the judgment of the Court of
  Appeals, and we REMAND this case to the Calhoun Circuit Court for an evidentiary
  hearing to determine whether the consent or the plain view exceptions to the warrant
  requirement justify the warrantless search and seizure in this case. Specifically, the court
  shall determine: (1) whether, based on an assessment of the totality of the circumstances,
  consent was freely and voluntarily given, see People v Borchard-Ruhland, 460 Mich. 278,
  294 (1999); (2) whether an objectively reasonable officer would conclude that the
  homeowner had actual or apparent authority to consent to a search of the vehicle that the
  defendant had driven into the garage, see People v Mead, 503 Mich. 205, 216-219 (2019);
  and (3) whether, assuming the officers were lawfully in the garage, the items seized from
  the vehicle were visible and their incriminating character was immediately apparent, see
  People v Champion, 452 Mich. 92, 101 (1996). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 13, 2019
           p1210
                                                                               Clerk